Citation Nr: 0723013	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative disc disease.

4.  Entitlement to an effective date earlier than April 4, 
2001, for the award of service connection for post- traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  


FINDINGS OF FACT

1.  The competent evidence of record is against a finding 
that the veteran has a bilateral hearing loss which is 
related to service.

2.  A current diagnosis of tinnitus is not demonstrated by 
the record.

3.  Degenerative disc disease of the lumbar spine was not 
shown during service, nor was it manifested to a compensable 
degree in the first post-service year; the medical evidence 
is against a finding that the veteran has a lumbar spine 
disorder that is due to any event or incident of service.

4.  In June 1982 the RO determined that service connection 
was not for assignment for delayed combat stress (PTSD).  The 
veteran was notified of that decision and his appellate 
rights in June 1982; he did not appeal.

5.  April 4, 2001, was the date of receipt of the earliest 
correspondence from the veteran that could be taken by the RO 
as a claim by the veteran to reopen a claim for service 
connection for delayed combat stress (PTSD).  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2006).

2.  Tinnitus was not incurred or aggravated in the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  A lumbar spine disorder was not incurred or aggravated by 
active service, and degenerative disc disease of the lumbar 
spine may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

4.  The criteria for an effective date earlier than April 4, 
2001, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110, 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.400, 20.200, 20.201, 20.202, 20.302(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2003 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  See April 2004 statement of the 
case.  While the appellant may not have received full notice 
prior to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  To this, in April 2003 he 
informed VA that he had no additional evidence to submit.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

Here, the veteran has not been provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims of entitlement to service 
connection.  Despite this failure the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In this regard, the preponderance of the 
evidence is against the appellant's claims for service 
connection, and any questions as to what would be an 
appropriate disability rating and effective date to be 
assigned are moot.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


Unlike many questions subject to appellate review, the claim 
for an earlier effective date, by its very nature, has a 
somewhat limited focus.  The central question on appeal 
involves a determination as to when a claim was received or 
when entitlement to a certain benefit arose.  Under the laws 
and regulations governing effective dates, the date of the 
filing of the claim, more often than not, is the controlling 
factor.  For the reasons explained in more detail below, the 
Board finds that evidence of record sufficient to decide the 
claim.

The Board also observes that a favorable decision, dated in 
July 2000, from the Social Security Administration (SSA) is 
of record.  The veteran was found to be disabled due to back-
related problems.  Several private medical records on file, 
and discussed below, are shown to have been used by SSA in 
its adjudication of its decision.  While it is possible that 
VA has not obtained all of the records used by SSA in its 
decision, the veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal that needs to be 
obtained from SSA.  

Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).


It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As a layperson, the veteran is not competent to establish by 
his own opinion that he has such a disorder (or relate such 
disability to service or to a service-connected disability). 
 See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later. 
 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

If a veteran files a claim for compensation with VA, and the 
claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.  If the veteran does not 
perfect an appeal, however, the disallowance becomes final. 
 See 38 C.F.R. §§ 20.302(a), 20.1103.  The effective date of 
a successful claim to reopen is the date of receipt of the 
claim to reopen, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  A claim, 
whether "formal" or "informal," must be "in writing" in 
order to be considered a "claim" or "application" for 
benefits.  Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 
1999).  Any claim for VA benefits must be submitted in the 
form prescribed by the Secretary.  38 U.S.C.A. § 5101(a). 
 Section § 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).


An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  Such a communication 
may be from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris and may be 
considered an informal claim.

Factual Background

The service medical records, to include the reports of the 
veteran's September 1966 enlistment examination and July 1970 
separation examination, make no mention of any lumbar spine-
related problems or diagnoses.  The veteran did complain of 
backache in January 1968, but no back-related diagnosis was 
provided.  No hearing loss was shown during the veteran's 
period of active duty.  An April 1970 psychiatric screening 
note shows that the veteran had been cleared.  On his July 
1970 report of examination prior to separation, clinical 
evaluation was normal for all relevant areas.  The record 
contained no indication that the veteran had a problem with 
his back, hearing loss, or tinnitus.  The veteran reported no 
history of such problems in a related July 1970 report of 
medical history.  The veteran's DD Form 214 shows that he was 
a combat engineer during his military service and that his 
related civilian occupation was that of a blaster

The veteran submitted a claim for "delayed combat stress" 
in November 1981.  A May 1982 letter to the veteran informed 
him that he was to be scheduled for an examination and that 
he would be informed at a later date of the time and place of 
the examination.  The examination was requested in May 1982.  
A May 1982 VA memo shows that the veteran had been 
transferred to the Adirondack correctional facility, and that 
there was no psychiatric facility at that location.  A June 
1982 Deferred or Confirmed Rating Decision notes that the 
veteran's claim [for a psychiatric disorder] was to be 
disallowed as he did not reply to a letter of March 4, 1982.  
A June 1982 letter to the veteran asked him to supply 
information to support his claim for PTSD.  

A June 1999 private medical record includes findings of back 
pain.

A private MRI [magnetic resonance imaging] testing report, 
dated in July 1999, shows mild to moderate degenerative disc 
disease at L4-L5.  

A letter from a private physician dated in October 1999 shows 
that the veteran was seen for complaints of low back and 
bilateral leg pain.  A lifting accident was noted to have 
caused these complaints.  MRI [magnetic resonance imaging] 
testing showed degeneration at L4-5 and l5-S1.  

The report of a May 2000 VA spine examination notes that the 
veteran informed the examiner that he incurred a work-related 
lifting accident in June 1999.  He complained of back pain.  
He alleged to have jumped out of helicopters in 1967 and 1968 
and of being blown off a tank during his military service.  
Degenerative disc disease at L3-4, L4-5, and L5-S1 and low 
back pain were the supplied diagnoses.  

As part of a VA Form 21-4138, received by VA on April 4, 
2001, the veteran alleged that a claim for "delayed combat 
stress," made in November 1981, had never been addressed and 
therefore remained open.  This document was treated by the RO 
as a claim to reopen his claim for service connection for 
PTSD.  

A September 2001 letter to the veteran from the RO informed 
him that his original claim for PTSD had been denied on June 
4, 1982, based on his failure to respond to a March 4, 1982, 
which requested that additional evidence be submitted.  He 
was informed that a computer generated letter dated June 5, 
1982, was mailed to him advising him of the RO's decision, 
and that he did not respond.  The letter went on to inform 
the veteran that a copy of this letter was not part of the 
record but that the evidence did indicate that it was sent.  
That decision, therefore, became final on June 5, 1983.  

Concerning the veteran's assertion that he did not receive 
notice of the 1982 denial of his claim for delayed combat 
stress, the Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties. 
 Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
In other words, no clear evidence of record supports a 
finding that the veteran did not in fact receive notice of 
the claim denial in 1982.  It is therefore presumed that the 
RO followed proper procedure to notify the veteran of the 
determination.  

The veteran was afforded a VA audiology examination in March 
2003.  The veteran provided a history of in-service noise 
exposure, and complained of left ear hearing loss and left 
ear tinnitus.  Bilateral hearing loss as defined in 38 C.F.R. 
§ 3.385 was documented.  The examiner did not attribute this 
hearing loss to the veteran's claimed in-service acoustic 
trauma.  Tinnitus was not diagnosed.  

A September 2003 RO rating decision, in pertinent part, 
granted service connection for PTSD; an effective date of 
April 4, 2001, was supplied.  The veteran disagreed with the 
effective date of that award.

Various VA outpatient treatment records dated in 2003 note 
back-related diagnoses, to include back pain and lumbar 
degenerative disc disease.  A June 2003 medical record, in 
which the veteran is shown to have complained of chronic 
lumbar pain, shows that he informed the examiner that he 
severely strained his back two weeks earlier while working.  

Analysis

Bilateral Hearing Loss

The Board has considered the evidence of record and the 
applicable law and regulations and finds that entitlement to 
service connection for bilateral hearing loss is not 
warranted.

As noted, the service medical records showed no hearing loss.  
While the veteran's DD Form 214 shows that he was a combat 
engineer during his military service and that his related 
civilian occupation was that of a blaster, hearing loss was 
not shown during service or at separation in 1970.  The 
initial medical finding of post service bilateral hearing 
loss, as defined in 38 C.F.R. § 3.385, is not shown until 
2003 (more than 30 years following his service separation). 
 Such a lapse of time between service separation (1970) and 
the earliest documentation of current disability (2003) is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
 There is no postservice continuity of complaints or symptoms 
pertaining to any hearing loss disability prior to that time.  
Furthermore, the record is devoid of any medical opinion that 
relates a currently diagnosed bilateral hearing loss to 
service or to any event therein.  Consequently, service 
connection is not warranted.  

Without evidence of hearing loss in service, and with no 
evidence of a nexus between any current bilateral hearing 
loss (first shown 30 years after service) and service, 
service connection for such disability is not warranted.

Regarding the assertions made by the appellant and his 
representative as to a causal relationship between in-service 
noise exposure and service, such lay statements are not 
competent evidence because medical nexus is a matter 
requiring medical expertise which they lack.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the benefit 
sought on appeal is denied.

Tinnitus

The veteran essentially contends that he has tinnitus as a 
result of in-service noise exposure.  

The veteran's service medical records, as well as post 
service medical records, both private and VA, are silent as 
to a diagnosis of tinnitus.  Though he complained of left ear 
tinnitus in the course of a March 2003 VA audiology 
examination, and although hearing loss was diagnosed at that 
time, a diagnosis of tinnitus was not supplied.  In fact, the 
complete medical evidence on file is devoid of a diagnosis of 
tinnitus.

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . . In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As that is the case here, service connection for 
tinnitus must be denied.

Lumbar Spine Degenerative Disc Disease

The veteran contends that he has a lumbar spine disorder, to 
include degenerative disc disease, attributable to injuries 
sustained during his active service.  Specifically, he claims 
to have incurred a low back injury as result of jumping out 
of helicopters.  See report of May 2000 VA general medical 
examination.  

The veteran's service medical records do show that the 
veteran complained of a backache on one occasion in January 
1968, but that a back disorder was never diagnosed.  The 
Board finds it pertinent that records of inservice treatment 
subsequent to the reported backache in 1968 show no 
complaints or findings indicative of an ongoing problem.  In 
short, a chronic back problem was not shown during service or 
at separation in 1970.  

Post service treatment for the veteran's lumbar spine is not 
shown until 1999, when he was treated for back pain after 
incurring an abrupt onset of low back pain.  MRI findings 
consistent with degenerative disc disease of the lumbar spine 
were reported at that time.  He was later treated in 2003 for 
complaints of low back pain, to include following incurring a 
work-related injury in July 2003.  While the veteran appears 
to have a current low back problem, a medical opinion linking 
the veteran's currently diagnosed low back problems to his 
military service is not of record.  Consequently, direct 
service connection, i.e., on the basis that chronic 
disability became manifested in service and has persisted 
since, is not warranted.  While degenerative disc disease of 
the lumbar spine was first shown in 1999, this diagnostic 
finding comes well after the veteran's separation from active 
duty.  As such, presumptive service connection for arthritis 
is not for consideration.  There is also no postservice 
continuity of complaints or symptoms pertaining to any low 
back-related disability.

Without evidence of a chronic low back disability in service, 
arthritis of the lumbar spine in the first postservice year, 
and with no evidence of a nexus between any current low back 
disability and service, service connection for such 
disability is not warranted.  As such, the benefit sought on 
appeal is denied.

Effective Date Earlier than April 4, 2001, for the Grant of
Service Connection for PTSD

As noted, a November 1981 claim for service connection for 
"delayed combat stress" was denied by the RO in June 1982.  
The veteran did not appeal this decision.  Accordingly, this 
decision is final.  See 38 C.F.R. §§ 20.302, 20.1103. 
Consequently, the effective date for the assignment of 
service connection for delayed combat stress (now referred to 
as PTSD) may be no earlier than a new application.  See 38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.156, 3.400.

As to when a new application was first received by the RO, 
and as discussed above, the first time any documentation 
concerning "delayed combat stress" was added to the claims 
file following the June 1982 RO's denial of the veteran's 
service connection claim was on April 4, 2001.  See VA Form 
21-4138.  At that time, the veteran alleged that his November 
1981 claim for this same disorder was not final; the RO 
interpreted this document as an attempt by the veteran to 
reopen his claim.  

In a September 2003 rating decision, the RO reopened the 
claim of entitlement to service connection for delayed combat 
stress, and then granted service connection for PTSD 
effective from April 4, 2001.

The record shows that the VA Form 21-4138 received by the RO 
on April 4, 2001, was the earliest communication from the 
veteran that raised this claim since the June 1982 final 
rating determination.  Moreover, because the private and VA 
medical records obtained by the RO do not show complaints, 
diagnoses, or treatment for PTSD between June 1982 and April 
2001, they can not act as an earlier informal claim.  38 
C.F.R. §§ 3.155, 3.157.

Further, a review of the pre-April 4, 2001, record does not 
show that the veteran and/or anyone acting on his behalf 
filed any earlier statement or medical evidence with the RO 
with any indication that it was being filed as a claim of 
entitlement to service connection for PTSD.  See 38 U.S.C.A. 
§ 5110; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.
Here, April 4, 2001 is the date of the earliest claim for 
service connection subsequent to the last final denial.  As 
such, the veteran is not entitled to an earlier effective 
date for service connection for PTSD.  The appeal is denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  However, as such doubt is not demonstrated by the 
evidence in this case, the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for lumbar spine 
degenerative disc disease is denied.  

The claim for an effective date earlier than April 4, 2001, 
for the grant of service connection for PTSD is denied.



____________________________________________
Dennis F. Chiappetta
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


